DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
 
Acknowledgment and Response to Remark
This action is issued in response to the request for continued examination filed on February 2, 2022. Claims 1-7, 9-15 and 17-20 are currently pending and have been fully examined. Claims 8 and 16 have been cancelled by Applicant. 
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach: “identify[ing] ...a plurality of eligibility criteria activities associated with one or more eligibility criteria for the first digital credential.”  The examiner respectfully disagrees and notes that Ginter, at least in Col. 139 ll. 8-29, teaches identifying “criteria required for use of an object,” which represents “eligibility criteria for a credential” as claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US Patent No. 5,892,900), in view of Ready et al. (US Patent Publication No. 2018/0095613), further in view of Moncrief et al. (US Patent Publication No. 2015/0187224)
With respect to claims 1, 9, and 17, Ginter et al. teach:

identify, based on the user input, and from within a user data within a data store coupled to the network, a first …user…; (Col. 342 l. 55 - Col. 343 l. 37; Col. 343 l. 65 - Col. 344 l. 28)
identify, from within the …data, a plurality of eligibility criteria activities associated with one or more eligibility criteria for the first …object; (criteria required for use of an object: Col. 139 ll. 8-29, Col. 150 ll. 4-58, Col. 152 ll. 4-62, access control to registered objects Col. 163 l. 50-Col. 164 l. 47)
identify from the …data, a plurality of …user… activities performed by the first …user… over a time period; (Col. 318 l. 59-Col. 319 l. 55, usage permission (rights): Col. 342 l. 55 - Col. 343 l. 37; Col.343 l. 65 - Col. 344 l. 28)
retrieving, from within the data store, a plurality of activity mappings comprising at least one task or activity associated with at least one …access type… that may be earned by a potential …user,  (Col. 150 ll. 4-58, Col. 152 ll. 4-62, Col. 163 l. 50-Col. 164 l. 47, Col. 192 ll. 30-59, Col. 197 ll. 6-43)
compare the plurality of …activities performed by the first …user…over the time period, to the plurality of eligibility criteria activities corresponding to the first …object, (mapping between access events and object elements: Col. 150 ll. 4-58, Col. 152 ll. 4-62, Col. 163 l. 50-Col. 164 l. 47, Col. 192 ll. 30-59, Col. 197 ll. 6-43, granting usage permission (rights) to objects: Col. 320 ll. 21-63, Col. 328 ll.1-52)

Ginter et al. do not explicitly teach:
retrieve, from within a credential data within the data store, one or more generated digital credentials, including a first digital credential issued to the first digital credential receiver; 
monitor a physical environment associated with the first credential receiver;
receiving from a plurality of sensors within the physical environment, a sensor data;
digital credential type
However, Ready teaches:
retrieve, from within a credential data within the data store, one or more generated digital credentials, including a first digital credential issued to the first digital credential receiver; ([0037], [0049], [0051], [0053], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the credential management, as taught by Ready et al., into the data usage tracking of Ginter et al., in order to monitor user activities in an assessment environment. (Ready et al.: Abstract, [0019]-[0020])
Ginter et al., and Ready et al. do not explicitly teach:
monitor a physical environment associated with the first credential receiver;

identify from the sensor data, a plurality of …activities …
	 However,  Moncrief et al. teach:
monitor a physical environment associated with the first credential receiver; ([0005], [0011], [0042], [0047]-[0048], [0096]) 
receive, from a plurality of sensors within the physical environment, a sensor data; ([0005], [0011], [0042], [0047]-[0048], [0096])
identify from the sensor data, a plurality of …activities …([0005], [0011], [0042], [0047]-[0048], [0096])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor data input in a physical environment, as taught by Moncrief et al., into the assessment system of Ginter et al., and Ready et al., in order to monitor user activities in a physical environment. (Moncrief et al.: Abstract, [0003])
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
digital credential type
However, the above claim recitations indicate non-functional descriptive material and do not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claims 3, 11 and 19, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, 9, and 17.
Moreover, Ready et al. teach:

With respect to claims 4 and 12, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, and 9.
Moreover, Moncrief et al. teach:
analyzing the plurality of credential receiver activities to determine a number of the credential receiver activity performed by the first credential receiver over the time period; ([0042], [0046], [0074], [0087]-[0088])
comparing a threshold number associated with the plurality of eligibility criteria activities to the number of the credential receiver activity performed by the first credential receiver over the time period. ([0042], [0046], [0074], [0087]-[0088])
With respect to claims 5 and 13, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, and 9.
Moreover, Moncrief et al. teach:
determining an error rate of the first credential receiver when performing the  credential receiver activity over the time period; ([0042], [0046], [0074], [0087]-[0088])
comparing the error rate of the first credential receiver when performing the credential receiver activity to a threshold error rate associated with the plurality of eligibility criteria activities. ([0042], [0046], [0074], [0087]-[0088])
With respect to claims 6, 14 and 20, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, 9 and 17.
Moreover, Moncrief et al. teach:

With respect to claims 7 and 15, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, and 9.
Moreover, Moncrief et al. teach:
wherein the plurality of sensors comprises a plurality of video recording devices, and wherein the plurality of credential receiver activities are detected based on video data captured by a combination of the plurality of video recording devices. ([0011], [0136])

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al., in view of Ready et al. and Moncrief et al., further in view of Hurley et al. (US Patent Publication No. 2018/0083986)
With respect to claims 2, 10 and 18, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, 9 and 17.
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
adjust an expiration date associated with the first digital credential, based on the comparison.
However, Hurley et al. teach:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the credential expiration, as taught by Hurley et al., into the assessment system of Ginter et al., Ready et al., and Moncrief  in order to improve data security. (Hurley et al.: Abstract, [0002])

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurian (US 10,142,347), Ashley et al. (US 10,051,001), Bar et al. (US 2017/0289168), Saylor et al. (US 9,300,646)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685